Name: Commission Regulation (EC) No 1734/1999 of 4 August 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities5. 8. 1999 L 206/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1734/1999 of 4 August 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 5 August 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1999. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 5. 8. 1999L 206/2 ANNEX to the Commission Regulation of 4 August 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0709 90 70 052 43,3 999 43,3 0805 30 10 388 78,6 524 70,3 528 63,0 999 70,6 0806 10 10 052 95,1 388 132,7 512 28,9 600 81,7 624 132,1 999 94,1 0808 10 20, 0808 10 50, 0808 10 90 388 72,7 400 62,9 508 69,3 512 52,9 524 48,2 528 76,7 800 183,3 804 87,1 999 81,6 0808 20 50 052 85,5 388 88,1 512 70,0 528 81,0 999 81,2 0809 20 95 052 177,8 400 188,9 616 210,7 999 192,5 0809 30 10, 0809 30 90 052 66,7 999 66,7 0809 40 05 064 47,6 999 47,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.